DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 4-15 and 18-21 are allowed.
	Claims 2, 3, 16 and 17 have been canceled.
	Claims 8-14, previously withdrawn, have ben rejoined.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, lines 3-4: Delete “devices disposed on the package substrate, wherein the plurality of semiconductor devices comprises top surfaces and bottom surfaces” and insert --- “devices, each comprising a top surface and a bottom surface, and wherein the bottom surface of each of the plurality of semiconductor devices is disposed on the package substrate” ---.
B.	Claim 7, line 1: Delete “claim 3” and insert --- “claim 1” ---.
C.	Claim 8, lines 3-5: Delete “devices disposed over the package substrate, wherein the plurality of semiconductor devices comprises top surfaces and bottom surfaces” and insert --- “devices, each comprising a top surface and a bottom surface, and wherein the bottom surface of each of the plurality of semiconductor devices is disposed on the package substrate” ---.
D.	Claim 15, lines 5-6: Delete “devices disposed on the package substrate, wherein the plurality of semiconductor devices comprises top surfaces and bottom surfaces” and insert --- “devices, each comprising a top surface and a bottom surface, and wherein the bottom surface of each of the plurality of semiconductor devices is disposed on the package substrate” ---.

Authorization for this examiner's amendment was given in a telephone interview with Benjamin von Rueden on 7/29/22.
 				
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “the bottom surface of each of the plurality of semiconductor devices is disposed on the package substrate”, “a flyover bridge coupled to the top surfaces of the plurality of semiconductor devices and the plurality of interconnects, wherein the flyover bridge is directly coupled to the package substrate by the plurality of interconnects, and wherein the bottom surfaces of the plurality of semiconductor devices are electrically isolated from the package substrate” and “the plurality of interconnects comprises one or more metal members disposed in the mold layer, wherein the plurality of semiconductor devices are separated by one metal member, and wherein the package substrate is configured to transmit power to the plurality of semiconductor devices through the one or more metal members” in a molded device and a method of forming thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811